          Case 2:21-cv-07167-CBM-SP Document 1 Filed 09/07/21 Page 1 of 9 Page ID #:1

  1 I I Zuri A'Giza
                                                                                             ~~ ~L
  2     Address: 65 Pine Ave, Ste 183
        Long Beach, CA 90802
  3
        Telephone Number:(562)726-6410                                               1~t1$EP -7 PM i ~ 4~
  4     Email #: zuriagiza6@gmail.com

  5                                                                                         L A S Ali ~ELES

 6      In Pro Per
                                                                          PP7
                                            UNITED STATES DISTRICT COURT CENTRAL
 9                                                 DISTRICT OF CALIFORNIA

  9     Zuri A'Giza, as private citizen,                                             CASE NUMBER
                                                                     a-'~~-1 - C~ - '~ l ~~ - C.~3t`~ - S~
io
                                            (Plaintiff         COMPLAINT: UNDER THE UNRUH ACT,SECTION CIVIL CODE,
11                              V.                             51 (F), AND UNDER 42 U.S.C. SECTION 1983-Civil ACTION FOR
                                                               DEPRIVATION OF RIGHTS,AND FOR DAMAGES.
is      1. Martin Luther King Jr. -community
        hospital, as hospital,                                 PLAINTIFF ALLEGE: 1,THERE HAS BEEN A DEPRIVATION
13                                                             OVER AND OVER AGAIN, OF PLAINTIFF LIBERTY TO HOSPITAL
        2. Cedars-Sinai Marina Del Rey Hospital, as
                                                               ACCOMMODATIONS,AS IS REQUIRED TO BE DONE, UNDER
14      hospital,
                                                               STATE LAW,MOTIVATED BY HOMELESS DUNPING AND
        3. Jane Doe 1-8, as unknown defendant.
                                                               DISCRIMINATION. 2. THE PROCEDURES USED BY DEFENDANTS
15
                                                               TO REMEDY THE DEPRIVATION WERE CONSTITUTIONAL
                                           (Defendant's)       I NADEQUATE, UNDER FEDERAL STATUTES(EMTALA).THE
16
                        PHIRD PARTY                            FOREGOING WAS THE PROXIMATE CAUSE OF PLAINTIFF TO
17                                                             LOSE PROPERTY. SWORN STATEMENT PAGE 4.
        1. County of Los Angeles, as (MLK-LA),
1B      desperate solely off of money that is collected        FEDERAL QUESTION JURISDICTION: THE(EMTALA),AS
        From taxpayers to fund healthcare initiatives.         FEDERAL STATUTES ALLOWS YOU TO SUE A HOSPITAL AND
19                                                             ANY PERSON MAY SUBMIT A COMPLAINT REGARDING ANY
        2. University of California, Los Angeles, as
                                                               LICENSEE,CERTIFICATE HOLDER,OR ANY OTHER PERSON
20     (MLK-LA), it is jointly operated by (UCLA).
                                                               POTENTIALLY IN VIOLATION OF (FSBPT), MODEL PRACTICE
                                                               ACT FOR PHYSICAL THERAPY. PLAINTIFF IS OVER THE AGE OF
a~                                                             18, U.S. CITIZEN, LIVING IN COUNTY OF LOS ANGELES.
22                                                             CALIFORNIA,AND DEFENDANTS IS DOING BUSINESS IN
                                                               COUNTY OF LOS ANGELES. CALIFORNIA. PLAINTIFF IS
23      Plaintiff allege:                                      SEEKING COMPENSATORY DAMAGES,7000000, DOLLARS.

24                                                           1. PARTY

25      Following defendant 1, and defendant 2,implied and express contract, and Jane Doe 1- 8, inpatient contract,

26      plaintiff hospital accommodations, was not as is required to be done. under state aw. The main point is

27      weather the procedures used by the defendants as discharge planners, to discharge plaintiff, was as a clear

'~ B    deprivation of plaintiff liberty under federal statutes. Defendant's breach of duty in the case, will be based on:


                                                          Page 1 of 9 pages                  ORIGINAL
                                                  COMPLAINT FOR DAMAGES
       Case 2:21-cv-07167-CBM-SP Document 1 Filed 09/07/21 Page 2 of 9 Page ID #:2


     discharge planning may include purses social workers family members. Physicians occupational and

     physical therapists, case managers, caregivers and at tines insurance companies. All health professionals

     who come in contact with clients during hospitalization are responsible for preparing their patients for

     discharge-only then can true continuity of care, occur.
                                                   2.THE CASE HISTORY

     Plaintiff discharge was done under the appearance of legal authorization, when in fact no such right existed,

     as on: 1/28/2020,and on: 2/10/2020, plaintiff was accessing and using defendant 1, health services, clear

     convincing evidence,see page 6 and 7, as exhibit; plaintiff was registered, as Medicare Part(B); plaintiff

     urgent care was necessary and important, as plaintiff injury's was: Leg fluid buildup and serious leg blisters,

l0   to be as infected, causing a thick yellowish tissue, to be as dripping to the ground,and was as very serious

Il   cellulitis; defendant 1, employees as defendants Jane Doe, 1-3, who had duty, before plaintiff discharge, did

~~   not follow state law, before plaintiff discharge, causing other injury to plaintiff body, also plaintiff to be as

13   transported without plaintiff medical records, was a clear violation of state law; and following plaintiff

14   discharge, in a short-time: Soon,Type 3 ambulance service at Los Angeles International Airport parking lot,

15   as plaintiff legs was dripping yellowish fluid to the ground etc. And was to defendant 2, as a hospital,

26   clear convincing evidence, see page 8, as exhibit; plaintiff was registered as Medicare Part(B); plaintiff other

17   urgent care was necessary and important, as plaintiff injury was leg fluid buildup, and serious leg blisters, to

~8   be as infected, causing a thick yellowish tissue, to be as dripping to the ground and was as very serious

29   cellulitis. Defendant 2, employees as defendant Jane Doe 4-7 who had duty, before plaintiff discharge, did not

20   follow state law, before plaintiff discharge causing other injury to plaintiff body,and following plaintiff

a~   discharge, in a shore-time: Soon, other Type 3, ambulance service at Los Angeles International Airport

2z   parking lot, as plaintiff legs was dripping yellowish fluid to the ground etc. And was back to defendant 2, as a

23   hospital, clear convincing evidence, see page 9, as exhibit; the medical treatment, came to a conclusion in

24   violation of state law, as was doing the same thing over and over again, as following plaintiff discharge,

25   plaintiff legs was dripping yellowish fluid to the ground etc. Defendants knowing or should have known, with

26   treatment a small patch of cellulitis in a healthy person can resolve in 5, days or so the more severe

27   the cellulitis and the more medical problems the person has, the longer it can take to resolve. Very severe

28   cellulitis nay last 2, weeks or more, even with treatment in the hospital.




                                                 Page 2 of9 pages
          Case 2:21-cv-07167-CBM-SP Document 1 Filed 09/07/21 Page 3 of 9 Page ID #:3


 1                                            3. FEDERAL QUESTION JURISDICTION

       A. The Fact plaintiff sues under the(ADA),does not mean their claim will be limited to one statute.

       B. Plaintiff is seeking a summons, based on: 42 U.S. Code section 1981, as in a unanimous decision,the U.S.

       supreme courts held that an employee's to exhaust administrative remedies is not a jurisdictional

       prerequisite to filing a lawsuit, rather it is a procedural requirement that could be waived by the employee's

 6 ~ ~ failure to timely raise, the issue. Jun 6, 2020.

       C.The(EMTALA),as federal statutes allows you to sue a hospital and any person may submit a complaint

       regarding any licensee, certificate hospital, or (FSBPT), model practice act for physical therapy.

                                                           4. COMPLAINED

10     Defendants subjected the plaintiff to conduct that occurred under color of state law,and this conduct

11     deprived plaintiff of rights, privileges, or immunities guaranteed under federal law, or the U.S. Constitution.

i2     Based on: Federal law that required anyone coming to an emergency department to be stabilized, and

23     treated, regardless of their insurance, See: The Equality Act, 2019, Emergency and Medical Treatment

~a                                                          CONCLUSION

15     Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State, or other

16     territory or the District of Columbia, subjects, or causes to be subjected, any citizen of the United States or

17     other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured

18     by liable to the parry injured in an action at law, and the area of Tort law known as negligence involves harm

29     caused by failing to act, before deprivation etc.

20                                                    5. PLAINTIFF DAMAGES

21     Following the case history, in a short time: Soon, plaintiff was back at Cedars-Sinai Marina Del Rey Hospital, as

22     plaintiff very serious cellulitis under the right knee,got worser, and the doctor, was claiming was no hope,

23     and it is necessary and important,for plaintiff right leg under the knee to be amputated; the doctor

2a     was as Jane Doe, and plaintiff was registered as Medicare Part(B), and plaintiff leg to be as amputated,

25     without doctor, nurse, discharge planner and physical therapy duty, under state law, before plaintiff

26     discharge, and to be as transported without medical records, was causing plaintiff to be as suffering, day-to-

27     day, sleep deprivation, and other physical and mental pain, and plaintiff will not have a normal life.

28                                   6. PLAINTIFF FUTURE MENTAL PAIN AND SUFFERING


                                                          Page 3 of9 pages
       Case 2:21-cv-07167-CBM-SP Document 1 Filed 09/07/21 Page 4 of 9 Page ID #:4



 1    G. The(HIPAA)Privacy Rule requires covered entities, such as physical therapy practices, to provide patients

 2    their records within 30, days. Whether you have to provide a paper copy or electronic access is based on:

 3    the patient's request and the format in which you store records. Oct 30, 2019.

 4                                                        CONCLUSION

 5    Defendants foregoing Failure, under state law, was the proximate cause of plaintiff damages in the case,



 7    Involves negligence harm caused by failing to act, as is required to be done.

 8                                                   8. SETTLEMENT DEMAIVD

      The defendants and third party may settle the complaint outside of court, plaintiff is seeking 1000000,

10    dollars, for plaintiff loss of property, physical therapy, durable medical equipment and disability housing, as

ii    was required to be done, as defendants duty, before plaintiff discharge, also for other medical treatment for

iz    leg fluid buildup, arising from plaintiff leg amputation in the case, or plaintiff is seeking 7000000, dollars,

13    as compensatory damages, also based on the cased history plaintiff is seeking punitive damages,on the

14    following grounds: As noted by the appellate court, punitive damages maybe awarded under 42 U.S.C. section

15    1983, when the defendant's conduct is shown to be motivated by evil motive or intent, or when it involves

16    reckless indifference to the federally protected rights of others. Mar 19, 2019, and see False Claims Act, also

~~    pursuant to 42 U.S.C. section 1983, a successful Plaintiff nay also seek his or her attorney's fees. Mar 1919

18                                                   9.SWORN STATEMENT

19    A. Defendants, known or should have known, before plaintiff discharge, cellulitis is usually caused when

20    bacteria enter a wound or area where there is no skin.

22    B. The hospitals photographs in the case, is knowingly concealing plaintiff big injury in the case, to be as

22    plaintiff right leg very serious cellulitis.

23    C. Defendantl and 2, knowing or should have known, without the doctor, nurse, discharge planner and

2~4   physical therapy duty, as is required to be done, before plaintiff discharge, will make plaintiff

z5    injury overturn, also to be as unreasonable risk of harm.

26    D.the case history, as defined on page 2, is true and correct

a~    E. The doctors and nurses in the case, was as defendant 1, and defendant 2, employees.

29    E. Plaintiff discharge was done under the appearance of legal authorization, when in fact no such right existed.



                                                          Page 4 of9 pages
      Case 2:21-cv-07167-CBM-SP Document 1 Filed 09/07/21 Page 5 of 9 Page ID #:5


 1   H. Plaintiff is permanently disabled, under American with Disability Act, also under the Social Security Act.

 2   The foregoing sworn statement and complain was executed on: September 2, 2021

 3                                                                ~

 a                                                      Zuri A'Giza
                                                    Plaintiff in Pro Per
 5
                                               Address: 65 Pine Ave Ste 183
 ~                                                Long Beach, CA90802

'~                                        Email Number:zuriagi~a6@gmaiLcom
 g                                                        SUMMARY

 ~   Unless otherwise limited by law, a patient is entitled to a copy of his or her medical record and a physician

10   may not refuse to provide the record directly to the patient in favor forwarding to another provider, or will

it   be as a clear deprivation of plaintiff right to give evidence, as is enjoyed by white citizens, or see 42 U.S.C.

la   section 1981.

13

14

15

16

17

19

19

20

22

za

z3
24

25

26

27

2S




                                                    Page 5 of9 pages
       Case 2:21-cv-07167-CBM-SP Document 1 Filed 09/07/21 Page 6 of 9 Page ID #:6




     Ko 17
  .~ `~   ~ ) M»~I~n LU~Y~~i !(+fey   ~.v-+~n~un+tvN;>5p~t w!   15af1 E 120th 9K6e1 les A.   !9, GA 90054 026 ♦2a~39B•6000


                                              Patient Iniormatton
PaUenl Name: AGi2A, 21~~R~                                              Sex: A~~aie
home Address. 6a P I'J~ AvE STE ~E~3                                    OOB: tC t7rtL44
              LC~RG BEAG1-,. GA ~)~8~J2A718                             Age; 71 Ye~~s
Home Phone:    ~9~97 a99 X999                                           Religion: tu~~e
Employer Name: i~;al E~n~uyed                                           SSN:    XXX XX 224
Employer Phone=
                                            Guarantor Information
PalienYs Reltn:  SELF                                                   D~06: t0'17r1548
Billing Address: f~5 p«E AVc STS 18'~                                   Age. '1 Years
                  LONG B=AGH. CA ~G$Q247ta                              SSN: XXX-XX-?2e4
BHIing Phone; 1g591 999.99*3~l
Employer Name: Not Emp~oyed
Employer phone:
                                             Contact information ----
Emer~~ncr Contact                                                       Nexrof Kln
Contact Name: GC~NTA~:i h~                                              Contact Name-
Pallent's Repn; Ur~k~~o~N~7                                             Patient's Relln:
Home Phone: (999} 9499995                                               Home Phpne;
                                               Primary Insurance
S ubscHbar t4ame: AG'ZA Z~+Ri                                           Insurance Name: l.1e~ cs•e Pan B Cln~y
Patient's Raltn: S~L~                                                   CI~►Im Address= ~1Q~ 47nn ~! S
Sex: a~aie                                                                                F 3~gC NO 5~1[l8b~i4'
DOB. 1c~ t7 t9a8                                                        Insurance Rhone: 1855; 6t~9~9~?6+
Age: 7 i Yews                                                           Polley Number_ 4HC}~7XV3APp2
Employer Name: M13og ~~~~cy~n                                           Group Number.
Employer Phone:                                                          Autt+orizalion Number.
Flnanelal Ckass: ~~°ee~ca~e ~v~t R C}~~y                                 Authorizafio~ Phone:
Medical Growp•                                                           Authoriz~llpn Contact:
Copiloted:

                                              Secondary Insurance
5ubscrt~er Mame~ ~tv Zn ZL~~i'                                          IrtsuranCe Name=   LA ~.AR~ ti".=J CAL.
Palfent's Re1tn_ S=L~                                                   C1alm Address-     ~'C1 Br~7X e t 1 56~'
$ex:    ~ta:e                                                                              LC~~ AhG~LES r.:A 5~7C8~
DU8     10'1i lt3~i~                                                    Insurance phone: ~BCbj 522-273E
IAge,    ,' t Yea s                                                     Polley Number.      93~,':5~.;39? A
Employer Nem~; Rat EF_,o;~=Yee                                          Group Number:
Employer Phone-                                                          Authorization Number. ~;YJ2 ~ 6Jct~ i
Financial Classy F.' ~At h?G~1                                           Authorization Phone- i8''~ d~1 c2%:3
Medical Group: F~"i K Oa CE~[~;~                                         Autha~izatlon Contact
                                             Encounter Information
 Reg ~t~?m ~Jt X28 2t~~C ~ti~ a9                 PaClenl Type: ~~7gau6,~~                      Admll Type: L^- erg~~i~Y
 Esc PI of ArMval.                               Medical Service'. ti"sc~-.a                   A dmit Source: 5e f ~~t~rr~:
 fnpt Adm bt,Tm: U t sr; 2c~L' I E• ~-i          LOcallorf: ~t~~-.Ftt~                         Advance DfrecUva: ~;~ ~nlo net p•c~~~
 Oisch Dt~?m: C i 3 t ~C:~~ ~' s S               R oomrBed: 5t8 A                              Reg Clerk; AO^~~ss~~ns Cd~~en May
 ObservaUan ~t Tm-                               isolation                                     Admit physician: ►-Q~,~ ta~:st C~~~st
 YtP Indicator.                                  Disease Afert:                                Atitrid Physician: ►--os~ ta~~s~ C7~~s1
 Admit Reason. IvFT LF~~ aA ry                                                                 PCP..


 A~~zA, zuRi
 Male ~' 71 Years
 MRN~ OOi ~'4~~b                                                         FIN: a04~14419

                                                                                                                             ~h.,~-, ,r .-


                                                       Page 6 of 9 pages                                     EXHIBIT, COPY
        Case 2:21-cv-07167-CBM-SP Document 1 Filed 09/07/21 Page 7 of 9 Page ID #:7




   ;~~~~      r.~~~ri~~i l..u~+~e. +t~n~ '- CafnrnSa.~~ly ~+~~p<t~+i   1680E 1201h Street Low Arogeles, CA   90059302A ats-~39-8400


                                                   Patient Information
Patient Name: AGi2A. 2U=ii                                                     Sex: P.'a e
Mome Address' 65 PANE AVE STF iA3                                              QOB: tU't +' t9~8
               LOttiG BEAGN. CA 94;8023718                                     Age. r 1 Yea's
Home Phone:    tJ99i 999 9999                                                  Relfglon: No~7e
Employer Name: t~tot sma~oyeo                                                  SSN~    XXX XX ~2~a
~ mployar Phone:
                                                 Guarantor Information
Guarantor Name: 2LR~ Au~Z~                                                     Six:    ~.'a~e
 at ent s e tn:
BIIIIng Add~ess~ 65 ~~NE AVE STE WSJ                                           Agr_ 7j Years
                   LOfvG ~~ACN. CA 90~02~'i8                                   SSN: XXX-?4X 2?~-1
Billing Phpne: (9~i9} 99'x-9999
Employer Name: hat Ert~~~oyed
Employrr Phona-
                                                  Contact InfQrmatian
Fmereenc_v Conlae~                                                             L~lext o/ Kin
Contact Name: Ct7NTAC f NEJ                                                    COntacl Name:
Patient's Reltn; Unkn4wry                                                      P~Ilent's Relln:
Name Phone: f~9~+ 949 X99                                                      Home Phone-
                                                    Primary Insurance
5ubssrJber Name: ACa1ZA Z.t.~!                                                ~naurance Name. ~.~e~ ca~E P~'7 B O~iiy
PalienYs Fleltn~ 5El F                                                        Claim Address: SUt~ 4~~~a SI S
Sex; ~~ale                                                                                     F~1r~fl ND ~$1fii~677Q
pQg= tf}'1 %~ 1948                                                            Insurance Phone: {855) EG~9 ~396L~
Age: + 1 Years                                                                Policy Number: 41-+t~DXV3AP02
Employer Name; Noy ~r~ ~ ~~•rec~                                              Group Number:
Employer Phone.                                                               Aulhorliaiion Number:
Financial Class: ti'~csca~e man B Ur~~y                                       Autho~izalion Phone:
Medical Group:                                                                Authoriralian Contact:
Gapltated•
                                                  Secondary Insurance
Subscriber Name: AG~Z/~. ZUR                                                   Insurance Name: lA GAaE h°EC]! GAI
Patient's geltn: SELF                                                          Claim Address      ~'C1 SUX ~1 158D
Sex;    ti"pie                                                                                    I CES AMGE~=S CA car}Ug~
bOB: t0. t 7'19•S~                                                             Insurance Phoney (866) 522-27,3E
{1~p'     i 1 Y@~'S                                                            PoNcy Number:       9305+~392A
Employer Name: NJi ~~r,.'oyea~                                                 Group Plumber
Employer Phpne:                                                                A ufhatizalidn Numher:OC: ~'~dat38
Financla! Class: h.+l ~:A~ F.^G                                                A ulho~izallon Phcne~ s€'7'f 431 2???
Medical Group: C?THE~                                                          A uthorization Coniacl:
                                                  Encounter Information
ReQ Dt;Tm~ G7 dU ~C1iC E~ ~sF            Patient Type: Inaat,ent                                     Admit Type: Erne~gQn;:y
Est Dt of drrivat:                       Medical 5ervlee: M1~1~d~ez+                                 Admli Source. Se±l !~efe~~a'
I np1 Adm DtrTm: A2~ t t -~z~G2{7 2~:4~1 Locaifon~ 4Sa~.rtn                                          Advance Directive: f~,a ~~~tc n~~ prav~
~Isch QI,Tm: 02 P~ ~2~2C ~6 d~           RoomrBed: a3~ A                                             Reg Clark: Ad~-~.ss~o'1S TaliflrYd Loo
Observation pt!Tm~                       Isolation:                                                  Admit Physicisn~ Hos~~tahsl Asvng
VIP Indicator:                           Disease Alert.                                              Attend Physician: Nds~ tat~st Prat m
Admit Reason: BC~~YFCH~~ FLU J I~T ~~G                                                               PGP:


AGIZA, ZURI
Male f ?1 Years
MRN: 001 74946                                                                 FIN: 0004 1 8679

                                                                                                                                      ra,;~ s ~t s.i




                                                               Page 7 of9 pages
                                                                                                                    EXHIBIT,COPY
          Case 2:21-cv-07167-CBM-SP Document 1 Filed 09/07/21 Page 8 of 9 Page ID #:8




                                                                                                                     t~l i~1~ li~'+f~'~t
AFTER VISIT SUMMARY
                                                                                                         Q 1 South [~ 8/30/2~2<i _ g1~~It+]t'Ci
'uri Agiza SRN a~017~s~43


   Treatment Team
~r,~vider                                                                    ~'rirn~r~ caifice pt~r~ne
Verma, Nishs Rene, MO                                                        310-423-5252


4'our Latest Vit~is
   _ ~ ~Po~d Pres~ur~                 ~ EMI                                    _-   yV~l~hi                      `~~ ~{ Heighq
    _ 127/77
 ~'r"`'                              ~r~ 33. 0                           i r`.~'219(b
                                                                         i_`__~                                  r_r .~ 5 ~$
        I~mpera[ure fCSraly         ~f-'-` ,~ Pulse                          ~ ~r~ R~spira~ic~ri                          C?xy3er~ S;3luratiran
                                                                                                                ~~ r~~~



You are allergic to the fallowing
tv~ active allergies


v1lhat's next
 sip    Follow up with 6RC)ADWAY HEALTHCARE CENTER                                                 ~ r ~ ~ RRQ~nr~W.ov
 ~~     Thursday Sep 24, ZOZO                                                                      SArJ GA6R~EL C+~ +~ 1 ~ ~~- ~ n~75
       [7r Jun X i w~H trti v~ith p,~tiea~~t ~r.~itl~in t week at facil4ty                         r ~G-?~4`~-~ t ~5


                                                               Medications

Important Medication {nformation:
     • This ~s your medication hst It you have nnedications at home which are nQt on this I~st, da not take them w,thout
       speaking with your doctor first.
       You can call your dQetnrs with any questions regarding your med~c~tions.
     • It Is Innporta+nt to read We instructions on the prescription bottle and compare them to this fist.
       Medications, especially liquids. may be dispensed in difftrent cancentratl+ons.
     • Rev,ew this med~catic~n list with your doctor at your follow up appointment.
     - ,always carry a current meciicat►nr~ I~st w~xh you in case of emergeney-




Zurl Agiza ~NtRN_ 34017b2~3) ~tO11 7/1 '~~3~)         Panted at 9lZ4/2~ b20 PM                                                   RanP t raf 3 ~~ie~

                                                               Page 8 of 9 pages                                           EXHIBIT, COPY
        Case 2:21-cv-07167-CBM-SP Document 1 Filed 09/07/21 Page 9 of 9 Page ID #:9




                                             NI1~~INA C~~L BEY HC75PIY~►L

 Inter-Facility Transfer Report
                                                                               HIGH FAIL f~ISK PATIEN?


  /'1y 14q~             LN1~         ~'~If~~~~dvv~i va- -T~              ~• •F a. ~.Fv~ ~—~e ~~—    ~



 M) (Adm: 02/25/20 1145) PLP: None inpat+ent


 bepa~'tment /Unit Information (Fpr phone, p4ease use prefix 310-d2x-xxxx)
 i.                                                                -                                                                                1
  t t I,a~m                                                   Q^5x1 imp b~~+ E~iu nvd=d                  a ~ Q 6::, ]4'. 1 .~ ~ S~+i_:            31J 5;'7 5~-»




 r ,ciznt Inf.3rr,aci~n end Lanc~uag~ P.tf~ren[e

                                                                                                         ~e~                                       A JO~: . Vl.tii~d~~l{




i-. OemographMcs

                                                                                                                                         4 .(y :ryc. y-3 ~:

  l _. ..,~__" ..G           . .-An


                                                                                                                                         .'_ Pea~~,crn



  Physician Recommended Orders

       T rans~~er Fdrility ~nfc~rmri[io~y


       . ~~rr
       :                - ..-:s~ re~...,d:




      ~ ^ ; ~-s,.
      Ki as 1i. _.,' L~         b,,.~   I~.I~rJ ^u! v ,   _   —

      r ~,.. Oral .~~.l ,r 'r ~n~!r-'




      . - a ... . . ,   i re., . .




      ~ _~ _ _ , ~       ri,_..




\ ~~ii.~. /sir! F \-1}Z = ;~~)t~t?t~~~~i~; t !'ri~7t~J .~t ~ ~ ~~+ 1 _~;~~+                                                                                                1`;t~!t 1 ~, t~ ~-

                                                                                          Page 9 °f9 pages                                                    EXHIBIT, COPY
